AFCP 2.O Decision 

Applicant’s request to participate in the AFCP pilot program filed on March 26, 2021 is proper.  However, the request cannot be treated under AFCP 2.0 because the after-final amendment (AFA) cannot be reviewed and search conducted within the guidelines of the pilot program.  Applicant has amended claim 1 to recite a boiling point of the binder between 100°C and 350°C.  Further, applicant has added new claims 26-32, which also recite the boiling point of the binder between 100°C and 350°C.  A further search and/or consideration is necessary which cannot be completed within the guidelines of the pilot program.  Accordingly, the AFA submitted with the request is treated under pre-pilot procedure. 

Advisory Action Before the Filing of an Appeal Brief

Continuation of Box 3: the AFA is not entered into consideration because the applicant’s amendment to claims 1 and 26 (specifically boiling point of the binder between 100°C and 350°C) changes the scope of the claimed invention which requires further search and/or consideration.  Further, the AFA is not entered into consideration, because applicant has presented new claims 26-32 without cancelling a corresponding number of finally rejected claims.  

Continuation of Box 12: applicant’s response submitted with the AFA is not found persuasive, because it relies on the amendment that is not entered into consideration. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
April 19, 2021